DETAILED ACTION
Acknowledgements
The amendment filed 02/12/2020 is acknowledged.
Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-13 are directed to a method, claims 14 and 16-20 are directed to systems, and claim 15 is directed to an apparatus.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) digital asset transaction.  Specifically, the claims recite “validating a first transaction…; generating…a pseudorandom number…; and transferring control of the digital asset based…on the pseudorandom number.”, which is commercial or legal interactions within the “certain methods of organizing human activity” grouping of abstract ideas, in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting digital asset transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims are directed toward cryptographic operations which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of blockchain, processors, memory, and non-transitory computer readable medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting digital asset transaction including validating a transaction, generating a pseudorandom number, and transferring the digital asset based on the pseudorandom number.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 14-20 are systems and apparatus claims that are used to perform the method claims 1-6 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve digital asset transaction including validating a transaction, generating a pseudorandom number, and transferring the digital asset based on the pseudorandom number.  This only uses the processor or computer system to automate or implement the abstract idea of conducting digital asset transaction.  Dependent claims 2-5 describe puzzle.  Dependent claim 6 describes the condition of digital asset transferring control.   Dependent claim 7 describes seed of pseudorandom number generator.  Dependent claims 8-10 describes locking script. Dependent claim 11 describes transaction fees. Dependent claim 12 describes puzzle solution. Dependent claim 13 describes block header. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of conducting digital asset transaction including validating a transaction, generating a pseudorandom number, and transferring the digital asset based on the pseudorandom number.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a blockchain, processor and memory as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 9-10 are directed to human.  Claim 9 recites “wherein expiration of the particular time frame enables a specified party to receive the control of the digital asset.” and Claim 10 recites “wherein the specified party is a party that created the first transaction” Given the language its broadest reasonable interpretation, “party” can be human.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear
Claim 1 recites “validating, at a node in a blockchain network, a first transaction that includes a puzzle…” and “generating, at least in part by validating a second transaction created to transfer control of the digital asset associated with the first transaction, a pseudorandom number that is based at least in part on a solution to the puzzle included in a second transaction;”  This renders claim 1 indefinite because it is unclear whether the same puzzle is included in both first and second transaction.
Additionally, the claim 1 limitation “generating…..a pseudorandom number” and “transferring control….based at least in part on the pseudorandom number.” renders the claim indefinite because it is unclear the manner of generating a random number and transferring control based on the random number by the same node. 

Dependent claim 6 recites “on a condition…, validation of the second transaction is successful; and …validation of the second transaction is unsuccessful.” However, claim 1 recites “generating, at least in part by validating a second transaction …, a pseudorandom number that is based at least in part on a solution to the puzzle included in a second transaction;”.  There are two different second transaction.  This renders the claim 6 indefinite because it is unclear which second transaction claim 6 is referred to.  
Similarly, claim 8 recites “wherein the locking script constrains validation of the second transaction to a particular time frame.” it is unclear which second transaction claim 8 is referred to because there are two second transaction in its independent claim 1.

Dependent claim 2-13 are also rejected as each depend from claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mastering Bitcoin, first edition, December 2014 (“Antonopoulos”) in view of US Application Publication US20170063535A1 (“Brown”).

Regarding claims 1 and 14-15, Antonopoulos teaches:
validating, at a node in a blockchain network, a first transaction that includes a puzzle, the first transaction being associated with a digital asset, a solution to the puzzle being indeterminable at a time of validation of the first transaction; (pages 109-111 “Transaction Lifecycle”,  pages 188-196 “Mining the Block”)
transferring control of the digital asset based at least in part on the pseudorandom number. (pages 113-115 “Transaction Outputs”)
Antonopoulos does not teach the following:
generating, at least in part by validating a second transaction created to transfer control of the digital asset associated with the first transaction, a pseudorandom number that is based at least in part on a solution to the puzzle included in a second transaction; 
However, Brown teaches:
generating, at least in part by validating a second transaction created to transfer control of the digital asset associated with the first transaction, a pseudorandom number that is based at least in part on a solution to the puzzle included in a second transaction; and (Fig. 4 items 404 and 406; ¶¶0075-0076)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Mastering Bitcoin of Antonopoulos system by adding the feature of deriving a seed of Pseudorandom number generator based on puzzle solutions in accordance with the teaching of Brown. This modification improves the randomness of the Pseudorandom number generator.  Hence, it improves the system security. (Brown, ¶0018).

Regarding claims 2 and 16, Antonopoulos in view of Brown discloses all the limitations as described above. Antonopoulos further discloses: 
wherein the puzzle is a cryptographic hash puzzle. (pages 173, para “Miners receive two types of rewards…”)

Regarding claims 3 and 17, Antonopoulos in view of Brown discloses all the limitations as described above. Antonopoulos further discloses: 
wherein the puzzle is a proof of work function. (pages 173, para “Miners receive two types of rewards…”)

Regarding claims 4 and 18, Antonopoulos in view of Brown discloses all the limitations as described above. Antonopoulos further discloses:
the puzzle is a set of operation codes in a locking script of the first transaction; and (page 114, Table 5-2; pages 123-125)
execution of the set of operation codes evaluates to true as a result of receiving the solution to the puzzle as input. (pages 125 and 127-130 Figures. 5-2, 5-3, and 5-4)

Regarding claims 5 and 19, Antonopoulos in view of Brown discloses all the limitations as described above. Brown further discloses:
wherein solving the puzzle is more computationally difficult than verifying the solution. (¶0009)

Regarding claims 6 and 20, Antonopoulos in view of Brown discloses all the limitations as described above. Antonopoulos further discloses: 
 wherein transferring control of the digital asset includes:
on a condition that the pseudorandom number is a first value, validation of the second transaction is successful; and (pages 188-194 “Proof-of-Work Algorithm”)
on a condition that the pseudorandom number is a second value, different from the first value, validation of the second transaction is unsuccessful. (pages 188-194 “Proof-of-Work Algorithm”)

Regarding claim 7, Antonopoulos in view of Brown discloses all the limitations as described above. Brown further discloses:
wherein the solution is used at least in part to derive a seed to a pseudorandom number generation algorithm in a locking script of the first transaction. (Fig. 4; ¶¶0075-0076)

Regarding claim 11, Antonopoulos in view of Brown discloses all the limitations as described above. With respect to “wherein a distribution for solving the puzzle is larger than the digital asset.”, it describes the transaction fee.  However, the description of the transaction fee is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 12, Antonopoulos in view of Brown discloses all the limitations as described above. Antonopoulos further discloses:
wherein the solution is derived at least in part from a header of a block in the blockchain network. (pages 187-188 “Constructing the Block Header” and “Mining the Block”)

Regarding claim 13, Antonopoulos in view of Brown discloses all the limitations as described above. Antonopoulos further discloses: 
wherein the header is indeterminable at a time that the first transaction is successfully validated. (pages 187-188 “Constructing the Block Header” and “Mining the Block”)

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mastering Bitcoin, first edition, December 2014 (“Antonopoulos”) in view of US Application Publication US20170063535A1 (“Brown”), and in further view of US Application Publication US20160292680A1 (“Wilson, JR. et al.”).

Regarding claim 8, Antonopoulos in view of Brown discloses all the limitations as described above.  Antonopoulos and Brown do not disclose explicitly:
wherein the locking script constrains validation of the second transaction to a particular time frame.
However, Wilson, JR. et al. discloses:
wherein the locking script constrains validation of the second transaction to a particular time frame. (Fig. 12 item 1209; Fig. 13 item 1310; ¶0098, ¶0100)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Antonopoulos and Brown by adding a time condition for unlocking the asset in accordance with the teaching of Wilson, JR. et al.. This modification allows the assets be unlocked within the prescribed time frame.

Regarding claim 9, Antonopoulos in view of Brown, and in further view of Wilson, JR. et al. discloses all the limitations as described above. Wilson, JR. et al. further discloses:
wherein expiration of the particular time frame enables a specified party to receive the control of the digital asset. (¶0006)

Regarding claim 10,  Antonopoulos in view of Brown, and in further view of Wilson, JR. et al. discloses all the limitations as described above. Wilson, JR. et al. further discloses: 
wherein the specified party is a party that created the first transaction. (Fig. 12 items 1207 and 1209; ¶0098)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685